DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 9, 2021 has been entered.
Response to Amendment
3.	The amendments to the claims field on November 18, 2021 have been fully considered.  The amendments are sufficient to overcome the 35 UC 102 rejection which is withdrawn.
4.	Pursuant MPEP 803.02 the search and examination was extended.  Applicants
have, in response to a rejection of the Markush claims, overcome the rejection by
amending the claims to exclude the species anticipated by the prior art.  The amended
Markush claims were examined again to the extent necessary to determine
patentability.  Prior art was found that anticipates the amended Markush claims.
Therefore, the claims were rejected and nonelected species were held withdrawn from
further consideration.  Applicants will be entitled to rejoinder and examination of further

 Claim Objections
5.	Claims 6 and 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 8 and 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims recite a definition for variable R1 which is not part of the Markush Formula (II) of independent claim 6, from which these claims depend.  For this reason, it cannot be ascertained if Applicants intend the structures of claims 8 and 9 to be of Markush Formula (II) or another Markush formula which includes variable R1.  Appropriate correction is requested.

	The claim depends from claim 11 which has been cancelled.  Moreover, the claim does not recite a general formula for which the structure of the compounds can be ascertained.  The claim merely recites the definition of a variable R1 which appears to be a structural parameter of a general formula.  Appropriate correction is requested.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claim(s) 1, 2 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,260,434.  The reference has a publication date of February 16, 2016 which antedates the instant claims having an effective filing date of June 28, 2018 and priority claim to foreign application dated June 28, 2017.  The reference teaches compounds and pharmaceutical compositions comprising compounds and diluent,  
    PNG
    media_image1.png
    121
    93
    media_image1.png
    Greyscale
 
and specific embodiments include
 
    PNG
    media_image2.png
    121
    167
    media_image2.png
    Greyscale
 and 
    PNG
    media_image3.png
    123
    185
    media_image3.png
    Greyscale
 (column 157) 
which specific embodiments above correspond to the instant claims in the following manner:  R1=C2 alkyl-heteroaryl and the variable is substituted by oxo and alkyl, n=1 and R2=halo; R1=C2 alkyl-heteroaryl and the variable is substituted by oxo, n=0.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


/SUN JAE YOO/Primary Examiner, Art Unit 1626